EXHIBIT 10.3

 

 



AMENDED AND RESTATED

 

CERTIFICATE OF INCORPORATION

 

OF

 

PACKETVIDEO CORPORATION

 

(Pursuant to Section 242 and 245 of the

General Corporation Law of the State of Delaware)

 

James C. Brailean, Ph.D. hereby certifies that:

 

ONE:      The name of this corporation is PacketVideo Corporation and the date
of filing of the original Certificate of Incorporation of this corporation with
the Secretary of State of the State of Delaware is July 22, 1998 under the
original name M4, Inc.

TWO:       He is the duly elected and acting President of PacketVideo
Corporation, a Delaware corporation.

THREE:        The Certificate of Incorporation of this corporation is hereby
amended and restated to read as follows:

 

ARTICLE I

The name of the corporation is: PacketVideo Corporation (the “Corporation”).

ARTICLE II

The address of the registered office of the Corporation in the State of Delaware
is 160 Greentree Drive, Suite 101, City of Dover, County of Kent, State of
Delaware, 19904. The name of the registered agent of the Corporation in the
State of Delaware at such address is National Registered Agents, Inc.

ARTICLE III

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware, as from time to time amended (“DGCL”).

ARTICLE IV

1.         Classes of Stock. Effective as of immediately after the
Reclassification Time, the total number of shares of capital stock which the
Corporation shall have authority to issue is 75,000,000, of which 18,000,000
shares shall be shares of Class A Common Stock, par value $0.001 per share (the
“Class A Common Stock”), and 57,000,000

 

--------------------------------------------------------------------------------



shares shall be shares of Class B Common Stock, par value $0.001 per share (the
“Class B Common Stock”). The Class A Common Stock and the Class B Common Stock
are referred to collectively as the “Common Stock.” The number of authorized
shares of any class or classes of stock may be increased or decreased (but not
below the number of shares thereof then outstanding) by the affirmative vote of
the holders of a majority of the votes entitled to be cast by the holders of the
Common Stock, voting together as a single class, irrespective of the provisions
of Section 242(b)(2) of the DGCL or any corresponding provisions hereinafter
enacted.

2.         Reclassification. Upon the effectiveness of this Amended and Restated
Certificate of Incorporation (the “Reclassification Time”), each existing share
of common stock of the Corporation, par value $0.001, issued and outstanding
immediately prior to the Reclassification Time (“Existing Stock”) shall be
reclassified and converted automatically and without any action on the part of
the holder thereof into (a) 0.35 of a share of Class A Common Stock, and (b)
0.65 of one share of Class B Common Stock (collectively, the
“Reclassification”). Such reclassification and conversion shall be effected on a
record holder-by-record holder basis, such that any fractional shares of Class A
Common Stock resulting from the Reclassification shall be aggregated and any
fractional shares of Class B Common Stock resulting from the Reclassification
shall be aggregated. After aggregating fractional shares in accordance with the
previous sentence, no fractional shares of Class A Common Stock or Class B
Common Stock shall be issued as a result of the Reclassification. In lieu of any
fractional share to which a record holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value per share of Common Stock as determined in good faith by the Corporation’s
Board of Directors (the “Board of Directors”). Any reference to solely to
“Common Stock” in this Amended and Restated Certification of Incorporation shall
be deemed to mean, collectively, the Class A Common Stock and Class B Common
Stock existing after the Reclassification Time.

3.         Common Stock. The following is a statement of the relative powers,
preferences and participating, optional or other special rights, and the
qualifications, limitations and restrictions, of the classes of Common Stock:

(a)       Identical Rights. Except as otherwise set forth in this Article
Fourth, the relative powers, preferences and participating, optional or other
special rights, and the qualifications, limitations or restrictions, of each
class of Common Stock shall be identical in all respects.

(b)       Dividends and Distributions. Holders of Common Stock shall be entitled
to receive such dividends and other distributions in cash, stock of any
corporation (other than Common Stock) or property of the Corporation as may be
declared thereon by the Board of Directors from time to time out of assets or
funds of the Corporation legally available therefor, and shall share equally on
a per share basis in all such dividends and other distributions. In the case of
dividends or other distributions payable in Common Stock, including
distributions pursuant to stock splits or divisions of Common Stock: (i) only
shares of Class A Common Stock shall be paid or distributed with respect to
Class A

 

 

2

 

--------------------------------------------------------------------------------



Common Stock, and (ii) only shares of Class B Common Stock shall be paid or
distributed with respect to Class B Common Stock. No class of Common Stock may
be reclassified, subdivided or combined unless the reclassification, subdivision
or combination occurs simultaneously and in the same proportion for each class
of Common Stock.

(c)       Voting Rights. At every meeting of the stockholders of the Corporation
in connection with the election of directors and all other matters submitted to
a vote of stockholders, and with respect to written actions in lieu of such
meetings, each holder of Common Stock shall be entitled to one vote in person or
by proxy for each share of Common Stock registered in such holder’s name on the
transfer books of the Corporation. Except as otherwise required by law, the
holders of each class of Common Stock shall vote together as a single class on
all matters submitted to a vote of stockholders of the Corporation.

(d)       Antidilution Shares. If at any time after the Reclassification Time
when the then outstanding shares Class A Common Stock represent at least ten
percent (10%) of the then outstanding shares of Common Stock, the Corporation
issues or sells Additional Shares of Common Stock to any person or entity other
than a holder of Class A Common Stock (a “Third Party Issuance”) for an
Effective Price that is less than the Original Issuance Price, then, and in each
such case, the Corporation shall, within 15 calendar days of such Third Party
Issuance, issue to each of holder of Class A Common Stock who owned shares of
Class A Common Stock immediately prior to the Third Party Issuance, a number of
additional shares of Class A Common Stock equal to the product of (x) the number
of Antidilution Shares and (y) a fraction, the numerator of which is the number
of shares of Class A Common Stock held of record by such holder prior to the
Third Party Issuance and the denominator of which is the total number of shares
of Class A Common Stock outstanding immediately prior to the Third Party
Issuance.

For purposes of this Section 3(d):

(i)        “Additional Shares of Common Stock” means all shares of Common Stock,
and all Convertible Securities, Rights or Options, issued by the Corporation,
whether or not subsequently reacquired or retired by the Corporation, other than
(I) shares of Common Stock issued as a dividend or distribution on the Class A
Common Stock; (II) shares of Common Stock and options granted or issued
hereafter to employees, officers, directors, consultants or other persons who
perform services for the Corporation or any of its subsidiaries pursuant to
incentive agreements, stock purchase or stock option agreements, stock bonuses
or awards, warrants, or contracts under stock option plans or other equity
incentive plans that are approved by the holders of at least a majority of the
then outstanding shares of Class A Common Stock, voting as a separate class;
(III) shares of Common Stock issued to parties that are strategic partners
investing in connection with a commercial relationship with the Corporation or
providing the Corporation with equipment leases loans, credit lines, guaranties
of indebtedness, cash price reductions or similar transactions, including banks
or other financial institutions or equipment lessors or real property lessors,
pursuant to a debt financing or equipment

 

 

3

 

--------------------------------------------------------------------------------



leasing or real property leasing, as approved in each case by the holders of at
least a majority of the then outstanding shares of Class A Common Stock, voting
as a separate class; (IV) shares of Common Stock issued pursuant to the
acquisition of another corporation or entity by the Corporation and approved by
the holders of at least a majority of the then outstanding shares of Class A
Common Stock, voting as a separate class, as being excluded from the definition
of “Additional Shares of Common Stock” under this Section 3(d)(i); (V) any
Antidilution Shares; and (VI) shares of Common Stock issued hereafter that are
approved by the vote or written consent of the holders of at least a majority of
the then outstanding shares of Class A Common Stock, voting as a separate class,
as being excluded from the definition of “Additional Shares of Common Stock”
under this Section 3(d)(i).

(ii)       “Adjustment Factor” means the number of shares of Class A Common
Stock which, when divided by the Common Stock Equivalents Outstanding
immediately following a Third Party Issuance, shall be equal to a fraction, the
numerator of which shall be 45.5 million and the denominator of which shall be
the post-investment equity value of the Corporation implied by the Third Party
Issuance, which post-investment equity value shall be deemed to be an amount
equal to the product of the Effective Price of such Third Party Issuance and the
Common Stock Equivalents Outstanding immediately following such Third Party
Issuance.

(iii)      “Aggregate Consideration Received” means the aggregate amount of
consideration received by the Corporation for the Additional Shares of Common
Stock, computed as follows: (I) to the extent such consideration consists of
cash, the gross amount of cash received by the Corporation before deduction of
any expenses or commissions and excluding any amounts paid or payable for
accrued interest; (II) to the extent such consideration consists of property
other than cash, the fair value of such property as determined in good faith by
the Board of Directors; (III) if Additional Shares of Common Stock are issued or
sold together with other stock or securities or other assets of the Corporation
for a consideration which covers both, the portion of the consideration so
received that is reasonably determined in good faith by the Board of Directors
to be allocable to such Additional Shares of Common Stock; (IV) if the
Additional Shares of Common Stock consist solely of Rights or Options and/or
Convertible Securities, an amount equal to the quotient of (X) the total amount,
if any, received or receivable by the Corporation as consideration for the
issuance of such Rights or Options and/or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Rights or Options and/or the conversion or exchange of
such Convertible Securities, or in the case of Rights or Options for Convertible
Securities, the exercise of such Rights or Options for Convertible Securities
and the conversion or exchange of such Convertible Securities, divided by (Y)
the maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Rights
or Options and/or the conversion

 

 

4

 

--------------------------------------------------------------------------------



or exchange of such Convertible Securities, or in the case of Rights or Options
for Convertible Securities, the exercise of such Rights or Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

(iv)      “Antidilution Shares” means a number of shares of Class A Common Stock
equal to the Adjustment Factor, less the total number of shares of Class A
Common Stock outstanding immediately prior to the Third Party Issuance.

(v)       “Common Stock Equivalents Outstanding” means the number of shares of
Common Stock that is equal to the sum of (I) all shares of Common Stock of the
Corporation that are issued and outstanding at the time in question, plus (II)
all shares of Common Stock of the Corporation issuable upon the exchange or
conversion of all Options and Convertible Securities that are issued and
outstanding at the time in question, plus (III) all shares of Common Stock of
the Corporation that are issuable upon the exercise of all Rights or Options
that are outstanding at the time in question assuming the full conversion or
exchange into Common Stock of all such Rights or Options that are Rights or
Options to purchase or acquire Convertible Securities.

(vi)      “Convertible Securities” means any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
shares of Common Stock, but excluding Rights or Options.

(vii)     “Effective Price” of Additional Shares of Common Stock means the
quotient determined by dividing the total number of Additional Shares of Common
Stock issued or sold by the Corporation, into the Aggregate Consideration
Received by the Corporation for the issue of such Additional Shares of Common
Stock;

(viii)    “Original Issuance Price” mean $2.781 per share; and

(ix)      “Rights or Options” means warrants, options or other rights to
subscribe for, purchase or otherwise acquire shares of Common Stock or
Convertible Securities.

For the purpose of issuing Antidilution Shares under this Section 3(d), if the
Corporation issues or sells any Rights or Options or Convertible Securities and
if the Effective Price of the shares of Common Stock issuable upon exercise of
such Rights or Options or the conversion or exchange of Convertible Securities
(computed without reference to any additional or similar protective or
antidilution clauses) is less than the Original Issuance Price, then
Antidilution Shares shall become issuable upon conversion or exercise of such
Rights or Options or Convertible Securities.

4.

Conversion.

(a)       Optional Conversion. Each share of Class A Common Stock shall be
convertible, at the option of the holder thereof, at any time and from time to
time,

 

 

5

 

--------------------------------------------------------------------------------



and without the payment of additional consideration by the holder thereof, into
one fully paid and nonassessable share of Class B Common Stock.

(b)       Mandatory Conversion. Upon the closing of a sale of securities of the
Corporation to the public in a firm commitment underwritten public offering
pursuant to an effective registration statement under the Securities Act of
1933, as amended, resulting in at least US$20,000,000 of gross proceeds to the
Corporation, each share of Class A Common Stock then outstanding shall, without
the payment of additional consideration by the holder thereof, automatically
convert into one fully paid and nonassessable share of Class B Common Stock, and
such shares of Class A Common Stock may not be reissued by the Corporation. In
addition, upon the election of the holders of a majority of the shares of Class
A Common Stock then outstanding or upon the consummation of a Termination
Transaction (as defined in that certain Stockholders’ Agreement to become
effective on or about July 1, 2009 by and among the Corporation, NextWave
Wireless Inc., NextWave Broadband Inc. and NTT DoCoMo, Inc.), each share of
Class A Common Stock then outstanding shall, without the payment of additional
consideration by the holder thereof, automatically convert into one fully paid
and nonassessable share of Class B Common Stock, and such shares of Class A
Common Stock may not be reissued by the Corporation.

5.         Dissolution, Liquidation or Winding up. In the event of any
dissolution, liquidation or winding up of the affairs of the Corporation,
whether voluntary or involuntary, the remaining assets and funds of the
Corporation shall be distributed pro rata to the holders of shares of Common
Stock. For purposes of this Section (d)(5), a merger, consolidation or other
combination of the Corporation with one or more other entities (whether or not
the Corporation is the entity surviving the merger, consolidation or
combination) shall not be deemed to be a liquidation, dissolution or winding up
of the Corporation, voluntary or involuntary.

ARTICLE V

In furtherance and not in limitation of the powers conferred by law, subject to
any limitations contained elsewhere in this Amended and Restated Certificate of
Incorporation, the bylaws of the Corporation may be adopted, amended or repealed
by a majority of the Board of Directors of the Corporation, but any bylaws
adopted by the Board of Directors may be amended or repealed by the stockholders
entitled to vote thereon. Election of directors need not be by written ballot.

ARTICLE VI

Unless the Board of Directors concludes in good faith, after consultation with
the Corporation’s outside legal counsel, that such action is necessary in order
to discharge its fiduciary duties under applicable law, the Corporation shall
not, without the unanimous approval of its Board of Directors, (a) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally; (b) seek

 

 

6

 

--------------------------------------------------------------------------------



the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Corporation or all or any portion of
the Corporation’s properties; (c) make any assignment for the benefit of the
Corporation’s creditors; or (d) approve of or consent to any of the foregoing.

ARTICLE VII

A director of the Corporation shall not be personally liable either to the
Corporation or to any stockholder for monetary damages for breach of fiduciary
duty as a director, except (i) for any breach of the director’s duty of loyalty
to the Corporation or its stockholders, or (ii) for acts or omissions which are
not in good faith or which involve intentional misconduct or knowing violation
of the law, or (iii) for any matter in respect of which such director shall be
liable under Section 174 of Title 8 of the DGCL or any successor provision
thereto, or (iv) for any transaction from which the director shall have derived
an improper personal benefit. Neither amendment nor repeal of this Article VI
nor the adoption of any provision of this Certificate of Incorporation
inconsistent with this Article VI shall eliminate or reduce the effect of this
Article VI in respect of any matter occurring, or any cause of action, suit or
claim that, but for this Article VI, would accrue or arise, prior to such
amendment, repeal or adoption of an inconsistent provision.

The Corporation shall have the power to indemnify any person who was or is a
party or is threatened to be made a party to, or testifies in, any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative in nature, by reason of the fact that such
person is or was a director, officer, employee or agent of the Corporation, or
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by such person in connection with such action, suit or proceeding to
the full extent permitted by law (including California law if and to the extent
California law is deemed to apply), and the Corporation may adopt by laws or
enter into agreements with any such person for the purpose of providing for such
indemnification.

ARTICLE VIII

Except as otherwise provided by law, the provisions of this Amended and Restated
Certificate of Incorporation shall not be modified, revised, altered or amended,
repealed or rescinded, in whole or in part, without the approval of the holders
of a majority of the votes entitled to be cast by the holders of each class of
Common Stock, voting together as a single class; provided, however, that any
proposal to amend, alter or repeal any provision of this Amended and Restated
Certificate of Incorporation in any manner that would alter or change the
powers, preferences or special rights of the shares of any class of Common Stock
so as to affect them adversely in a manner that does not so affect all classes
of Common Stock also will require the approval of the holders of a majority of
the votes entitled to be cast by the holders of the shares of the class so
affected by the proposed amendment, voting separately as a class.

 

 

7

 

--------------------------------------------------------------------------------



* * * *

FOUR:     This Amended and Restated Certificate of Incorporation has been duly
approved by the Board of Directors of this Corporation.

FIVE:       This Amended and Restated Certificate of Incorporation has been duly
adopted in accordance with the provisions of Sections 228, 242 and 245 of the
General Corporation Law of the State of Delaware by the Board of Directors and
the sole stockholder of the Corporation. The total number of outstanding shares
entitled to vote or act by written consent was 46,750,000 shares of Common
Stock. All of the outstanding shares of Common Stock approved this Amended and
Restated Certificate of Incorporation by written consent in accordance with
Section 228 of the General Corporation Law of the State of Delaware.

 

 

8

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, PacketVideo Corporation has caused this Amended and Restated
Certificate of Incorporation to be signed by its President this 26th day of
June, 2009.

PACKETVIDEO CORPORATION

 

/s/ James C. Brailean

 

By:

James C. Brailean, Ph.D.

 

Title:

President, PacketVideo Corporation

 

 

 

 

 

 

 

 

 

9

 

 